Determination of respondent New York City Taxi & Limousine Commission (TLC), dated December 4, 2001, inter alia, revoking petitioner’s taxi driver’s license, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Richard Braun, J.], entered May 7, 2002), dismissed, without costs.
Respondent’s determination revoking petitioner’s license upon findings that petitioner offered a bribe to a TLC taxi dispatcher, committed an act that was against the best interests of the public, and crashed an airport taxi line is supported by substantial evidence (see Matter of Pell v Board of Educ., 34 NY2d 222, 233 [1974]).
We have considered petitioner’s remaining contentions and find them to be without merit. Concur — Tom, J.P., Mazzarelli, Andrias, Rosenberger and Williams, JJ.